—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 27, 1998, convicting defendant upon his plea of guilty of the crime of attempted assault in the first degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty to a reduced charge of attempted assault in the first degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement. We accordingly affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.